Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated  by Chen et al. US 10,11,4068 B1 (hereinafter referred to as Chen).

Regarding claim 18, Chen teaches a method of operating an electronic device (fig. 1, elm. 10, col. 3, ln. 5-6), the method comprising: determining one or more data representative of a temperature (bias temperature instability (BTI), col. 3, ln. 63-67), a pressure, a mode, an asserted signal, an address, or a combination thereof that occur during operation of the electronic device (10); detecting one or more target criteria (frequency) from the one or more; and degrading a trait (predetermined performance characteristics of the aging sense circuit, col. 4, ln.25- 43) of a degradation sensor (fig. 2, elm. 203, col. 4, ln. 1), based (oscillation frequency of the ring oscillator depends on the electrical performance characteristics (e.g., threshold voltage or drive current) col. 4, ln. 66-col. 5, ln. 6) on detection of the target criteria (col. 4, ln.25- 43), wherein degrading the trait is for tracking an amount, an intensity, a duration, and/or a number of occurrence of the target criteria during operation (col. 4, ln.55- 58), of the electronic device.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as in view of Applicant-submitted Lu et al “Long-term data for BTI degradation in 32nm IBM microprocessor using HKMG technology” (hereinafter referred to as Lu)

Regarding claim 1, Chen teaches an electronic device (fig. 1, elm. 10, col. 3, ln. 5-6), comprising: a detection circuit (fig. 5, elm. 504, col. 8, ln. 21-22), configured to determine one or more representative of a temperature (bias temperature instability (BTI), col. 3, ln. 63-67), a pressure, a mode, an asserted signal, an address, or a combination thereof that occur during operation of the electronic device; a trigger circuit (fig. 5, elm. 502, col. 8, ln. 32-34), operably coupled to the detection circuit (504), the trigger circuit (fig. 5, elm. 502, col. 8, ln. 32-34), configured to generate a stress input (fig. 5, VSTR, col. 8, ln. 33-34) based on the detection circuit (504), detecting one or predetermined threshold frequency to determine whether the aging monitor circuit 503 satisfies specific performance criteria, col. 8, ln. 58-61) from the one or more; and a degradation sensor (fig. 5, elm. 503, col. 8, ln. 26-28), operably coupled to (fig. 5, stress-enable signal such as EN_STR provided over path 504, col. 8, ln. 27-31) the trigger circuit, the degradation sensor (503), having a threshold voltage (fig. 6, stp. 640, col. 9, ln. 61-67), and being configured to store information corresponding to the target criteria based on degradation of the threshold voltage (oscillation frequency of the ring oscillator depends on the electrical performance characteristics (e.g., threshold voltage or drive current) col. 4, ln. 66-col. 5, ln. 6) according to the stress input (fig. 6, stp. 650, col. 10, ln. 1-19),  wherein an amount of degradation in the threshold voltage represents a cumulative count or duration for the occurrence of the target criteria during operation of the electronic device (fig. 6, stp. 620, col. 9, ln. 34-49).
Chen does not teach being configured to store information corresponding to the target criteria based on degradation.
Lu teaches being configured to store information (fig. 1, introduction, pg. 6A.2.1) corresponding to the target criteria based on degradation of the threshold voltage according to the stress input.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a database for storage of the measured field data and chip manufacturing data as taught in Lu in modifying the apparatus of Chen. The motivation would be to provide easy query and analysis.


Regarding claim 4, Chen teaches wherein the detection circuit (fig. 5, elm. 504, col. 8, ln. 21-22), includes one or more sensors, one or more operating circuits (fig. 5, elm. 505, col. 8, ln. 24-32), or a combination thereof, wherein: the one or more operating circuits (505) are configured to generate the one or more operating data (fig. 5, CLK, col. 8, ln. 37-38) that represent one or more operating parameters (frequency, col. 8, ln. 37-38) associated with operation of the electronic device (fig. 1, elm. 10, col. 3, ln. 5-6).  
Chen does not teach the one or more sensors are configured to generate the one or more device sensor data that represent one or more environmental conditions associated with operation of the electronic device. 
Lu teaches the one or more sensors (fig. 3, digital thermal sensor, summary, pg. 6A.2.5) are configured to generate the one or more device sensor data (fig. 3, temperature, summary, pg. 6A.2.5) that represent one or more environmental conditions (fig. 3,  temperature,  summary, pg. 6A.2.5) associated with operation of the electronic device (fig. 3, MCM , temperature,  summary, pg. 6A.2.2).

 	The references are combined for the same reason already applied in the rejection of claim 1.

Regarding claim 5, Chen does not teach wherein: the one or more environmental conditions include an operating temperature, an ambient pressure, or a combination thereof. 
frequency, col. 8, ln. 37-38) include an operating mode of the electronic device (fig. 1, elm. 10, col. 3, ln. 5-6), a command asserted at the electronic device (fig. 1, elm. 10, col. 3, ln. 5-6), an address associated with an operation executed by the electronic device, or a combination thereof.  
Lu teaches wherein: the one or more environmental conditions include an operating temperature (fig. 3,  temperature,  summary, pg. 6A.2.5), an ambient pressure, or a combination thereof.
	The references are combined for the same reason already applied in the rejection of claim 1.

Regarding claim 6, Chen does not teach wherein the trigger circuit is configured to detect the target criteria when the device sensor data corresponds to a targeted temperature level or range.  
Lu teaches wherein the trigger circuit (fig.1, BTI monitor, introduction, pg. 6A.2.1) is configured to detect the target criteria when the device sensor data corresponds to a targeted temperature level or range (fig. 1, BTI monitor is paired with on-chip thermal sensor for better correlation with temperature, introduction, pg. 6A.2.1).

Regarding claim 17, Chen teaches wherein the electronic device (fig. 1, elm. 10, col. 3, ln. 5-6), comprises a volatile memory device (fig. 1, CRAM array 20, col. 3, ln. 20-28).

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Lu as applied to claim 1 above, and further in view of Cho et al. US 2016/0116529 A1 (hereinafter referred to as Cho).

Regarding claim 2, Chen and Lu do not teach wherein the degradation sensor is a PMOS device configured to degrade according to negative bias temperature instability (NBTI), and the trigger circuit is configured to generate the stress input that 
increases the threshold voltage according to the NBTI.  
Cho teaches the degradation sensor (fig. 2, 220, par. [0045]), is a PMOS device (fig. 2, PMOS, par. [0048]), configured to degrade according to negative bias temperature instability (NBTI) (par. [0048]-[0049]), and the trigger circuit (fig. 2, elm. 134, par. [0044]), is configured to generate the stress input that increases the threshold voltage according to the NBTI (par. [0048], [0084]).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a method for reliability aging timer which determines whether integrated circuit (IC) has degraded before end of lifetime of IC as result of stress, as taught in Cho in modifying the apparatus of Chen and Lu, in order to provide the advantages of ensuring reliability of the IC by controlling reliability aging timer according to lifetime requested, desired, demanded and/or required by customer.

Regarding claim 3, Chen and Lu do not teach wherein: the degradation sensor is an NMOS device configured to degrade according to channel hot carrier (CHC); and the trigger circuit is configured to generate the stress input that increases the threshold voltage according to the CHC.  
Cho teaches wherein: the degradation sensor (fig. 2, 210, par. [0045]), is an NMOS device (fig. 2, NMOS, par. [0046]), configured to degrade according to channel hot carrier (CHC) (par. [0046]-[0047]); and the trigger circuit (fig. 2, elm. 134, par. [0044]), is configured to generate the stress input that increases the threshold voltage according to the CHC (par. [0046], [0084]).    
The references are combined for the same reason already applied in the rejection of claim 2.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 18 above, and further in view of Hwang.

Regarding claim 20, Chen teaches further comprising: tracking an amount of degradation in the degradation sensor; wherein the isolated degradation sensor represents a unit of data for the target criteria; 
Kobashi and Cho do not teach isolating the degradation sensor from detection of the target criteria to stop the degradation of the degradation sensor and connecting a second degradation sensor in place of the degradation sensor to continue tracking the target criteria in addition to the unit of data.

fig. 2, PMOS transistor PM, par. [0050]-[0052]), from detection of the target criteria to stop the degradation of the degradation sensor and connecting a second degradation sensor (fig. 2, NMOS transistor NM, par. [0056]-[0059]), in place of the degradation sensor (PM), to continue tracking the target criteria in addition to the unit of data (par. [0006]-[0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide semiconductor integrated circuit device for detecting degradation of semiconductor device, as taught in Hwang in modifying the apparatus of Chen, in order to provide the advantages of selectively electrically coupled to the first and second transistors, and configured to allow a degree of degradation to be separately measured in the first and second transistors in a measurement mode.

Allowable Subject Matter
Claims 7-16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding claim 7, the limitations “the trigger circuit is configured to: receive an additional device sensor data in addition to the one or more device sensor data, the one or more device sensor data, or a combination thereof that correspond to the target criteria, the additional device sensor data corresponding to an environmental condition outside of the target criteria; and generate the stress input corresponding to a stress measure based on the additional device sensor data, wherein the stress measure is adjusted to change an amount of -3-Client Reference No. 2018-0644.00/USdegradation to the degradation sensor for offsetting an amount of degradation caused by the environmental condition are neither taught not suggested by Chen in view of Lu nor Chen in view of Lu in view of Cho.
Claims 8-10 are objected for the reasons set forth above due to its respective dependency from claim 7.

Regarding claim 11, the limitations “a second degradation sensor initially disconnected from the detection circuit, the second degradation sensor having the trait and configured to record one or more aspects of operating the electronic device based on degrading the trait; a reader circuit operably coupled to the degradation sensor, the reader circuit configured to generate a reader output based on the trait of the degradation sensor to represent an amount, an intensity, a duration, and/or a number of occurrence of the target criteria during operation of the electronic device; and a control circuit coupled to the degradation sensor, the control circuit configured to: track an amount of degradation in the degradation sensor, disconnect the degradation sensor from the detection circuit when the amount of degradation reaches a predetermined threshold, wherein the disconnected -4-149822120.1Application No. 16/138,900Attorney Docket No. 010829-9340.US00Client Reference No. 2018-0644.00/USdegradation sensor represents a unit of data corresponding to the target criteria, and connect the second degradation sensor to the detection circuit for replacing the degradation sensor, wherein the second degradation sensor is configured to track the target criteria in addition to the unit of data” are neither taught not suggested by Chen in view of Lu nor Chen in view of Lu in view of Cho.
Claims 12-16 are objected for the reasons set forth above due to its respective dependency from claim 11.


Regarding claim 19, “the limitations determining an additional device sensor data in addition to the one or more device sensor data, the one or more device sensor data, or a combination thereof that correspond to the target criteria, the additional device sensor data corresponding to an environmental condition outside of the target criteria; wherein: degrading the trait of the degradation sensor includes generating a stress input having a duty cycle, a stress voltage, or a combination thereof that is based on the additional device sensor data, wherein the duty cycle, the stress voltage, or a combination thereof is adjusted to change an amount of degradation to the degradation sensor for offsetting an amount of degradation caused by the environmental condition” are neither taught not suggested by Chen in view of Hwang.

Response to Arguments

Applicant’s arguments, see pages 9-14, filed November 30, 2020, with respect to the rejection(s) of claims 1-20 under U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. 
      However, upon further consideration, a new ground(s) of rejection is made by Chen. Applicant’s arguments with respect to claim 18, have been considered but are moot because the arguments do not apply to how the references are being used in the current rejection. The rejection made by Chen in view of Lu. Applicant’s arguments with respect to claims 1, 4-6 have been considered but are moot because the arguments do 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866